COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


DIANE GRANT-BOESEN
                                                                MEMORANDUM OPINION *
v.     Record No. 0469-09-4                                          PER CURIAM
                                                                   JANUARY 12, 2010
VIRGINIA EMPLOYMENT COMMISSION AND
 TRUST BUILDING SERVICES, INC.


                 FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                               Donald M. Haddock, Judge

                 (Diane Grant-Boesen, pro se, on briefs). 1

                 (William C. Mims, Attorney General; Elizabeth B. Peay, Assistant
                 Attorney General, on brief), for appellee Virginia Employment
                 Commission.

                 No brief for appellee Trust Building Services, Inc.


       Diane Grant-Boesen appeals the decision by the circuit court affirming a decision by the

Virginia Employment Commission (commission) disqualifying her for unemployment

compensation due to misconduct. We have reviewed the record, the circuit court’s order, and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion, see Grant-Boesen v. Trust Bldg. Servs.,

Inc., Commission Decision 84186-C (Aug. 29, 2008), as affirmed by the circuit court, see

Grant-Boesen v. Virginia Employment Comm’n, Case No. CL08003627 (Feb. 12, 2009). We

dispense with oral argument and summarily affirm because the facts and legal contentions are



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          On June 5, 2009, appellant, pro se, filed a motion to amend opening brief and a motion
to file further documents. We deny both motions.
adequately presented in the materials before this Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




                                          -2-